JONES, JUDGE:
The claimant, David R. Dietz, alleges in his petition that on April 25, 1973, while his 1967 Volkswagen automobile was parked in the driveway of his home in Berkeley County, West Virginia, the respondent, Department of Highways, through its employees, set off a dynamite blast in the public road right of way about 400 feet from the claimant’s property, throwing a rock upon and against the top of the claimant’s vehicle and causing damage thereto in the amount of $82.40.
Based upon the report of investigation by the Berkeley County Maintenance Supervisor, the answer of the respondent admits the allegations of the claimant’s petition and says that the amount of the claim is reasonable.
This claim was submitted upon the pleadings; and in line with prior holdings in similar blasting cases, the Court is of opinion that the respondent is liable for the trespass upon the claimant’s *99property, and therefore awards the claimant, David R. Dietz, the sum of $82.40.
Award of $82.40.